 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   QUALCOMM INCORPORATED,                               Case No.: 17cv1375 DMS(MDD)
12                                       Plaintiff,
                                                          ORDER GRANTING IN PART AND
13   v.                                                   DENYING IN PART MOTIONS TO
                                                          FILE UNDER SEAL
14   APPLE INCORPORATED,
15                                     Defendant.         [Docket Nos. 463, 467, 501, 505, 515,
                                                          519]
16
     APPLE INCORPORATED,
17
                               Counter Claimant,
18
     v.
19
     QUALCOMM INCORPORATED,
20
                              Counter Defendant.
21
22
23         This case comes before the Court on the parties’ motions to file under seal certain
24   documents associated with their Daubert motions. Specifically, the parties request that all
25   of their briefs be filed under seal, and that certain exhibits in support of the briefs also be
26   filed under seal.
27         “Courts have long recognized ‘a general right to inspect and copy public records and
28   documents, including judicial records and documents.’” Rieckborn v. Velti PLC, No. 13-

                                                      1
                                                                                  17cv1375 DMS(MDD)
 1   cv-03889-WHO, 2014 WL 4964313, at *1 (N.D. Cal. Oct. 3, 2014) (quoting Nixon v.
 2   Warner Communications, Inc., 435 U.S. 589, 597 (1978)). However, “[t]his right is not
 3   absolute. To balance the competing interests of the public’s right of access against
 4   litigants’ need for confidentiality, a party seeking to file under seal materials related to
 5   dispositive motions must provide ‘compelling reasons’ to do so.” Id. (quoting Kamakana
 6   v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). Under this standard,
 7   “a party seeking to seal materials must ‘articulate compelling reasons supported by specific
 8   factual findings,’ providing the court with ‘articulable facts’ identifying the particular
 9   interests favoring secrecy and showing how those interests outweigh the ‘strong
10   presumption’ favoring disclosure.” Id. (quoting Kamakana, 447 F.3d at 1178-81). “In
11   general, compelling reasons sufficient to justify sealing exist when the materials ‘might
12   have become a vehicle for improper purposes, such as ... to gratify private spite, promote
13   public scandal, ... or release trade secrets.’” Id. (quoting Kamakana, 447 F.3d at 1179).
14   “‘The mere fact that the production of records may lead to a litigant’s embarrassment,
15   incrimination, or exposure to further litigation will not, without more, compel the court to
16   seal its records.’” Id. (quoting Kamakana, 447 F.3d at 1179).
17         Here, the parties have provided compelling reasons for filing under seal the exhibits
18   submitted in support of their briefs. Accordingly, the Court grants the parties’ motion to
19   file the exhibits under seal.
20         However, the parties have not provided compelling reasons for filing the briefs
21   themselves under seal. Although there may be portions of the briefs that deserve to be filed
22   under seal, the briefs, in their entirety, do not warrant that treatment. Accordingly, the
23   parties’ motions to file the briefs under seal is denied. Because there is information in the
24   briefs that may be entitled to sealing, the Court will temporarily file these documents in
25   redacted form to allow the parties a further opportunity to demonstrate there are
26   “compelling reasons” for portions of these documents to remain under seal. If the parties
27   wish to make that showing, they shall file supplemental briefs to that effect on or before
28

                                                   2
                                                                                17cv1375 DMS(MDD)
 1   January 25, 2019. If the parties fail to file supplemental briefs by that date, the unredacted
 2   versions of these documents will be filed and made available to the public.
 3         IT IS SO ORDERED.
 4    Dated: January 18, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 17cv1375 DMS(MDD)
